Paterson, J.
(dissenting). Wilbur brought an action against Ely on a claim for medical services. Payment was disputed because the physician intimated that the patient was afflicted with a disorder unknown to civilized humanity before the discovery of the American continent. Ely contended that a blunder had been made in treating him for that, and swore on the trial he never had such a complaint. No testimony is printed, and it is more difficult, on that account, to reach a satisfactory conclusion. What I can gather from the record sent up here sustains the impression that the practitioner had mistaken the disease. The tenor of the charge to the jury, adverse as it was to the defendant, confirms this idea. Besides, if Ely was, or had been suffering from such a cause, it is more probable he would have been willing to pay liberally to conceal the fact than to run the gauntlet of a jury trial, and, failing there, carry a matter involving such an aspersion on his morality to an appellate tribunal. So I assume, as it seems to me I have a right to do, under the circumstances developed on the face of the record, that the defendant was correct in his allegation of denial. Then it must follow, necessarily, that whatever remuneration the plaintiff was entitled to recover, if any, would depend on the value of the services rendered. What would these be worth in the case under consideration ?
.On the theory of this opinion, the verdict was contrary to the evidence, very clearly. The defendant was mulcted in a sum of ‡775, for the mistake of his medical attendant in treating him for one disease, when, ill reality, he was laboring under another. The period of service was sixty days only, and the charges continuous in size as well as in time. It is against all reason and justice, as well as law, that Ely should *691be compelled to pay nearly $500, with over five years’ interest, and a corresponding amount for costs, for no error or fault, no act of omission or commission of his own. How could such services have been worth any such sum to him ? The plaintiff should suffer from his own mistake, and I think there was error in instructing the jury to find for him, because it was contrary to the evidence.
In the aspect of the case, as viewed by me, the other errors assigned may be considered under the instruction that it is absurd to say a doctor is not entitled to pay after exercising proper care and skill. To this I cannot subscribe. How can a professional man be declared to have exercised proper skill when he makes a serious mistake in the treatment of a disease? Can it be said that a physician maintains, much less increases his reputation for skill, when he commits an error in judgment, whatever may be his intention ? A mistake implies a want of skill, and there can be no proper skill where one is made, even where the symptoms are obscure. There is a risk in all the business of life, and this is one to which a medical practitioner is liable, and must assume. Here is a bill, arising from an error of some kind on the part of the plaintiff, and I fail to see how he can be entitled to any remuneration for the exercise of a proper skill under the circumstances of this case. Besides, if, as Mr. Ely insisted, the real disease under which he suffered was aggravated by the mistaken treatment, there could have been no service of a beneficial nature, and that would preclude any recovery of compensation. Did he exercise proper care in the management of the case? Care, as I understand, is an expression of less import in medical phraseology; but, in the higher signification of the word, is akin to skill. Ordinary care, such as regular attention, good nursing, and, to a certain extent, the application of remedies, though under medical direction, are expenses additional to the regular charges of the physician. In this view, care and skill are included in the claim in the case, and what affects the right to recover remuneration for one, affects equally the other. If forming what doctors call a diagnosis be an element of care, *692then the line of distinction between the two is not very perceptible, for both certainly belong to the higher branch .of medical science. No imputation is intended to be east upon the plaintiff for having been negligent or careless in the ordinary acceptation of the latter word. But having made a mistake, or, what is the same thing, the care and skill he exercised having failed to detect the symptoms of the disease, and, by reason thereof, his attendance continuing for a longer time than would have been required under a correct diagnosis, the jury should have been instructed to have taken that fact into consideration. It does seem to me, as I read the record, that the plaintiff' should have suffered total loss of remuneration rather than the defendant should have been mulcted in the amount of the verdict. Of the two, the plaintiff was in error at the beginning, and has been throughout. The case is extraordinary every way. The claim was extraordinary, the mistake was extraordinary, the service was extraordinary, the trial was extraordinary, the charge was extraordinary, and the finding the most extraordinary of all. I must dissent to the law laid down as applicable to the facts, and not being able to agree in the conclusion reached by this tribunal, shall vote to reverse the judgment below, and shall place such dissent on record.
For affirmance — The Chancellor, Depute, Dixon,. Knapp, Need, Scudder, Van Syckel, Brown, Clement, McGregor, Whitaker. 11.
For reversal — Paterson. 1.